DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui (WO 2016027667).

    PNG
    media_image1.png
    496
    556
    media_image1.png
    Greyscale

Figure 10
Considering claim 1, Usui (Figures 1 + Annotated  Figure 10) teaches a vibration device comprising: a diaphragm (100c + paragraphs 0064) having at least one slit (801 + paragraph 0033) which divides the diaphragm into respective regions and a plurality of the piezoelectric films (20 + 20C1 + 20C2 + paragraphs 0033 + 0079) that are arranged at predetermined intervals in a first direction of the diaphragm to face the diaphragm and extend parallel to a second direction which is orthogonal to the first direction (see Annotated Figure 10), the piezoelectric films being fixed to the diaphragm while extending along the second direction in a tensioned state and expand and 
Considering claim 2, Usui (Annotated Figure 10) teaches wherein at least one of the regions has a rectangular shape (6 + 6c + paragraphs 0048 + 0065) having a width and a length, the length being longer than the width, the width being parallel to the first direction, the length being parallel to the second direction (see Annotated Figure 10).
Considering claim 3, Usui (Annotated Figure 10) teaches wherein all or the regions a rectangular shape having a width and a length, the length being longer than the width, the width being parallel to the first direction, the length being parallel to the second direction (see Annotated Figure 10).
Considering claim 4, Usui (Annotated Figure 10) teaches wherein one or two of the piezoelectric films (20 + 20C1 + 20C2 + paragraphs 0033 + 0079) are disposed in respective regions of the diaphragm.
Considering claim 5, Usui (Annotated Figure 10) teaches wherein each of the piezoelectric films are located in a respective region of the diaphragm (20 + 20C1 + 20C2 + paragraphs 0033 + 0079).
Considering claim 7, Usui (Annotated Figure 10) teaches wherein at one of the slits extends parallel to the second direction from an end of the diaphragm (see Annotated Figure 10).
Considering claim 8, Usui (Annotated Figure 10) teaches wherein at least one of the slits extends to a location around a center of the diaphragm in the second direction (see Annotated Figure 10).
 Considering claim 9, Usui (Annotated Figure 10) teaches wherein each of the slits extends to a location around the center of the diaphragm in the second direction (see Annotated Figure 10).
Considering claim 10, Usui (Annotated Figure 10) teaches wherein each of the slits extends to a location around the center of the diaphragm in the second direction (see Annotated Figure 10).
Considering claim 11, Usui (Annotated Figure 10) teaches wherein the diaphragm has a rectangular shape with two length sides and two width sides, the length sides being longer than the width sides and each of the slits extends from a respective one of the length sides and parallel to the second direction (see Annotated Figure 10).
Considering claim 13, Usui (Figure 10) teaches wherein the diaphragm is curved when the piezoelectric films are not fixed to the diaphragm and is flat, and in a tensed state, when the piezoelectric films are fixed to the diaphragm (paragraph 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui (WO 2016027667).
Considering claim 6, Usui teaches the plurality of piezoelectric films as described above.
However, Usui does not explicitly teach wherein the plurality of piezoelectric film is three or more piezoelectric films.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the plurality of piezoelectric films is three or more, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui (WO 2016027667) and in view of Hashimoto (PG Pub 2017083099).
Considering claim 12, Usui teaches the diaphragm and the piezoelectric films as described above.
However, Usui does not teach a spacer disposed between the diaphragm and the piezoelectric films.
Hashimoto (Figure 1A) teaches a spacer (23 + paragraph 0031) between the diaphragm (21 + paragraph 0031) and the piezoelectric films (22 + paragraph 0031) the spacer extending along the first direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a spacer into Usui’s device for the benefit of ensuring a gap between the diaphragm and piezoelectric film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837